DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 USC 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 USC 102(a)(1) as being anticipated by Kofoed et al. (US 9,581,003 B2) (“Kofoed”).
Referring to claim 1: Kofoed teaches a system for inter-fracture flooding of a wellbore 224, the system comprising:
a tubular 202 defining a passageway;
one or more packers 206 coupled to the tubular; and
two or more unidirectional valves 222 (column 10, lines 45-57) and 508 coupled to the tubular, the unidirectional valves including:
one or more first unidirectional valves 508, each configured to:
open to permit fluid communication from the passageway to outside of the tubular through the first unidirectional valve (Fig. 6); and
close to prevent fluid communication from outside of the tubular to the passageway through the first unidirectional valve (column 5, lines 37-44); and
one or more second unidirectional valves 222 (the center “222”), each configured to:
open to permit fluid communication from outside of the tubular to the passageway through the second unidirectional valve (column 10, lines 45-57); and
close to prevent fluid communication from the passageway to outside of the tubular through the second unidirectional valve (column 5, lines 37-44);
wherein, for each of the second unidirectional valve(s), at least one of the packer(s) is disposed between the second unidirectional valve and each adjacent one of the first unidirectional valve(s) along the tubular (FIG. 6).
Referring to claim 2: Kofoed teaches at least one of the first and second unidirectional valves is configured to open in response to a pressure differential between the passageway and outside of the tubular that acts on the unidirectional valve (column 10, lines 30-57).
Referring to claims 3 and 4: Kofoed teaches at least one of the first unidirectional valve(s) is biased closed (column 5, lines 37-44), wherein at least one of the first unidirectional valve(s) is configured to open when pressure in the passageway acting on the first unidirectional valve is at least 1 pound per square inch (psi) higher than pressure outside of the tubular acting on the first unidirectional valve (column 5, lines 47-52).
Referring to claims 5 and 6: Kofoed teaches at least one of the second unidirectional valve(s) is biased closed (column 5, lines 37-44), wherein at least one of the second unidirectional valve(s) is configured to open when pressure outside of the tubular acting on the second unidirectional valve is at least 1 psi higher than pressure in the passageway acting on the second unidirectional valve (column 5, lines 47-52).
Referring to claim 7: Kofoed teaches at least one of the first 508 and second unidirectional valves is a check valve.
Referring to claim 8: Kofoed teaches the packer(s) comprise two or more packers; and at least two of the packers are disposed between adjacent ones of the first and second unidirectional valves along the tubular (Figs. 5-7).
Referring to claim 9: Kofoed teaches the packer(s) comprise two or more packers; wherein:
the first unidirectional valve(s) comprise two or more first unidirectional valves 508 and 506, and at least two of the first unidirectional valves 506 are disposed between adjacent ones of the packers along the tubular (Figs. 5-7); or
the second unidirectional valve(s) comprise two or more second unidirectional valves, and at least two of the second unidirectional valves are disposed between adjacent ones of the packers along the tubular.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-20 are rejected under 35 USC 103 as being unpatentable over Kofoed, alone.
Referring to claim 10: Kofoed teaches a method for inter-fracture flooding of a wellbore 224, the method comprising:
disposing a tubular 202 having a passageway into the wellbore, the tubular coupled to one or more first valves 508 and one or more second valves 222;
increasing pressure within the passageway such that, responsive to the increasing pressure, the first valve(s) open and fluid flows from the passageway, through the first valve(s), and into the wellbore (column 10, lines 45-57); and
reducing pressure within the passageway (column 10, line 66 - column 11, line 3) such that, responsive to the reducing pressure:
the first valve(s) close (column 5, lines 37-44); and
the second valve(s) open and hydrocarbons flow from one or more second fractures of the wellbore, through the second valve(s), and into the passageway (column 10, lines 33-40; and column 10, line 66 - column 11, line 3).
While Kofoed teaches fracturing is known (column 2, lines 7-14 and column 3, lines 1-2), Kofoed does not specifically teach fluid flows from the passageway, through the first valve(s), and into one or more first fractures of the wellbore.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Kofoed to include flowing fluid into one or more first fractures since such a method is extremely well known in the art for stimulation of the formation to enhance production.
Referring to claim 11: Kofoed teaches one or more packers 206 are coupled to the tubular; and for each of the second valve(s), at least one of the packer(s) is disposed between the second valve and each adjacent one of the first valve(s) along the tubular (Figs. 5-7).
Referring to claim 12: Kofoed teaches the packer(s) comprise two or more packers; and at least two of the packers are disposed between adjacent ones of the first and second valves along the tubular (Figs. 5-7).
Referring to claim 13: Kofoed teaches at least one of the first and second valves is a unidirectional valve (column 10, lines 33-44).
Referring to claims 14 and 15: Kofoed teaches at least one of the first valve(s) and at least one of the second valve(s) is biased closed (column 5, lines 37-44).
Referring to claim 16: Kofoed teaches at least one of the first 508 and second valves is a check valve.
Referring to claim 17: Kofoed teaches increasing pressure within the passageway is performed at least by pumping fluid into the passageway (via pump 112).
Referring to claim 18: Kofoed teaches pumping fluids including gas (column 5, lines 53-60).  However, Kofoed does not specifically teach the pumped fluid comprises a majority, by volume and/or mass, of a gas.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pumped fluid taught by Kofoed to be mostly gas since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claim 19: Kofoed inherently teaches a formation into which the wellbore extends has an average permeability (column 6, lines 55-61) and that there are variations in permeability along the wellbore (column 7, lines 57-62).  However, Kofoed does not specifically teach a formation into which the wellbore extends has an average permeability that is less than approximately 0.5 millidarcies (mD), optionally, less than approximately 0.1 mD.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the formation used by Kofoed to have an average permeability that is less than approximately 0.5 millidarcies (mD), optionally, less than approximately 0.1 mD since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Referring to claim 20: Kofoed teaches the wellbore is cased 302.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patel et al. (US 8,408,314 B2) and Patel (US 8,657,015 B2) also teach downhole methods and systems comprising packers and check valves which operate in opposite fluid directions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        29 July 2022